--------------------------------------------------------------------------------

Exhibit 10.2
 
SEPARATION OF EMPLOYMENT AGREEMENT


This SEPARATION OF EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
by Timothy L. Krist (“Employee”) and Charles & Colvard, Ltd. (“the Company”).
 
Employee is currently employed by the Company as its Chief Financial Officer
pursuant to an employment agreement between Employee and the Company dated June
23, 2009 (the “Employment Agreement”).
 
Employee and the Company have agreed that his employment with the Company shall
terminate pursuant to his resignation which shall be effective as of August 5,
2013.
 
The Company is willing to provide Employee the severance benefits described
herein in exchange for his entering into this Agreement, and the parties desire
to terminate their employment relationship on mutually agreeable terms and avoid
all litigation relating to the employment relationship and its termination.


Employee represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.


In consideration of the above and the mutual promises set forth below, Employee
and the Company agree as follows:


1.             RESIGNATION/CONTINUING OBLIGATIONS UNDER EMPLOYMENT AGREEMENT.  
 Employee’s employment with the Company will terminate pursuant to his
resignation, effective August 5, 2013 (“Effective Termination Date”).  By
signing this Agreement, Employee represents that he has been properly paid for
all time worked and received all salary, expense reimbursement, and all other
amounts of any kind due to him from the Company with the sole exception of (a)
his final paycheck for work during his final payroll period and for any accrued
but unused vacation/paid time off which will be paid on the next regularly
scheduled payroll date following the Effective Termination Date and (b) the
benefits payable under this Agreement.
 
As of the Effective Termination Date, the Employment Agreement shall terminate
and neither party shall have any further obligations thereunder except that
Employee specifically acknowledges and agrees that his obligations under
Sections 8 (Covenant Not to Compete), 9 (Confidentiality), and 10 (Proprietary
Information) of the Employment Agreement shall continue after the termination of
the Employment Agreement in accordance with their terms.


2.             SEVERANCE BENEFITS.


A.            Severance Pay.  The Company will pay Employee severance pay in an
amount equal to one year of his base annual salary as of the Effective
Termination Date (less applicable taxes and withholdings), payable in
consecutive substantially equal bi-weekly installments in accordance with the
Company’s regular payroll schedule beginning with the first regularly scheduled
bi-weekly payment date, which will occur on August 16, 2013.

--------------------------------------------------------------------------------

B.            COBRA Premium Assistance.  If Employee timely and properly elects
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), then the Company will
pay the COBRA premiums for coverage for him and his eligible dependents during
the 12-month period immediately following the Effective Termination Date.
 
Payments under this subparagraph 2B shall be made on a monthly basis, but in no
event later than the last day of the calendar year following the year in which
the expenses were incurred.  Under no circumstances will the Employee be
entitled to a cash payment or other benefit in lieu of the payment of the actual
COBRA premium cost.  The amount of expenses eligible for payment during any
calendar shall not be affected by the amount of expenses eligible for payment in
any other calendar year.
 
Nothing in this Agreement shall constitute a guarantee of COBRA continuation
coverage or benefits. Employee shall be solely responsible for all obligations
in electing COBRA continuation coverage and taking all steps necessary to
qualify for such coverage.
 
C.  In response to reference requests from potential future employers, the
Company will follow its neutral reference policy and shall provide only dates of
employment, position held and compensation at time of resignation.


3.             RELEASE.


A.            In consideration of the benefits conferred by this Agreement,
EMPLOYEE (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER REPRESENTATIVES)
RELEASES THE COMPANY AND ITS RELATED PARTIES (DEFINED BELOW) (“RELEASEES”) FROM
ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE
AGAINST THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR AFFILIATES arising from
or relating to his employment with the Company and separation therefrom, to the
fullest extent permitted by law, including but not limited to claims:
 
(i) for discrimination, harassment or retaliation arising under federal, state
or local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended), sex, national
origin, race, religion, disability, veteran status or other protected class
discrimination, harassment or retaliation for protected activity;
 
(ii) for compensation and benefits (including but not limited to claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (“FLSA”), Family and Medical Leave Act of 1993 (“FMLA”),
all as amended, and similar federal, state, and local laws and claims under any
other Company policy, plan or program, including the Charles & Colvard, Ltd.
2008 Stock Incentive Plan and the Corporate Incentive Plan;

--------------------------------------------------------------------------------

(iii) related to his employment with the Company and separation therefrom under
federal, state or local law of any nature whatsoever (including but not limited
to constitutional, statutory, tort, express or implied contract or other common
law); and
 
(iv) for attorneys’ fees.
 
Provided, however, the release of claims set forth in this Agreement does NOT:
 
(vi)  limit or release any indemnification rights of Employee as a former
officer of the Company, whether provided in the Company’s Articles of
Incorporation, Bylaws, indemnification agreements, or any statute or rule of law
providing for indemnification or advancement of expenses to officers, now or
hereafter in effect;
 
(vii)  limit or release any rights under any D&O insurance policies of the
Company to the extent applicable to Employee;
 
(viii)  apply to claims for workers’ compensation benefits, vested retirement
benefits or unemployment benefits filed with the applicable state agencies or
where otherwise prohibited by law;
 
(ix)  bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement; or
 
(x)  prohibit Employee from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions and
privileges of employment or jurisdiction over the Company’s business or
assisting with an investigation conducted internally by the Company; provided,
however, that by signing this Agreement, Employee waives the right to, and shall
not seek or accept, any monetary or other relief of any nature whatsoever in
connection with any such charges, investigations or proceedings.
 
B.            Employee will not sue the Company and/or its Related Parties on
any matters relating to his employment or separation therefrom arising before
the execution of this Agreement (with the sole exception of claims and
challenges set forth in subparagraph A (vi) through (x) above), or join as a
party with others who may sue on any such claims, or opt-in to an action brought
by others asserting such claims, and in the event that Employee is made a member
of any class asserting such claims without his knowledge or consent, Employee
shall opt out of such action at the first opportunity.
 
C.            The Company and its Related Parties which Employee is releasing by
signing this Agreement  include:  the Company and its predecessors, successors,
and assigns and its and/or their past, present and future owners, parents,
subsidiaries, affiliates, predecessors, successors, assigns, officers,
directors, employees, employee benefit plans (together with all plan
administrators, trustees, fiduciaries and insurers) and agents.

--------------------------------------------------------------------------------

4.            COMPANY INFORMATION AND PROPERTY. Employee shall not at any time
after his employment terminates disclose, use or aid third parties in obtaining
or using any confidential or proprietary Company information nor access or
attempt to access any Company computer systems, networks or any resources or
data that resides thereon. Confidential or proprietary information is
information relating to the Company or any aspect of its business which is not
generally available to the public, the Company’s competitors, or other third
parties, or ascertainable through common sense or general business or technical
knowledge.  Nothing in this Agreement shall relieve him from any obligations
under any previously executed confidentiality, proprietary information or
secrecy agreements.


All records, files or other materials maintained by or under the control,
custody or possession of the Company or its agents in their capacity as such
shall be and remain the Company’s property.  By signing this Agreement, Employee
represents that he: (i) has returned all the Company property (including, but
not limited to, credit cards; keys;  cellular telephone; air card; access cards;
thumb drive(s), laptop(s), personal digital devices and all other computer
hardware and software; records, files, documents, manuals, and other documents
in whatever form they exist, whether electronic, hard copy or otherwise and all
copies, notes or summaries thereof) and turned over all Company passwords or
access codes which he created, received or otherwise obtained in connection with
his employment; and (ii) has permanently deleted any Company information that
may reside on his personal computer(s), other devices or accounts.


5.          RIGHT TO REVIEW AND REVOKE.  The Company delivered this Agreement to
Employee on August 2, 2013 by hand-delivery and desires that he have adequate
time and opportunity to review and understand the consequences of entering into
it.  Accordingly, the Company advises him to consult with his attorney prior to
executing it and that he has 21 days within which to consider it.  Additionally,
he may not execute this Agreement prior to the Effective Termination Date.
 Employee may revoke this Agreement during the seven (7) day period immediately
following his execution of it.  The Agreement will not become effective or
enforceable until the revocation period has expired.  To revoke the Agreement, a
written notice of revocation must be delivered to Randy N. McCullough at the
above address.  If Employee revokes this Agreement during the seven (7) day
revocation period, Employee will forfeit any severance payments not already paid
to Employee as of the date of such revocation.


6.            COOPERATION.  Employee agrees to provide reasonable cooperation
with the transition to a new chief financial officer for 30 days following
execution of this Agreement; provided that such cooperation is limited to no
more than 10 hours of telephone conversations, scheduled upon reasonable advance
notice.


7.            OTHER. Except as expressly provided in this Agreement, this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter. Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement and no agreement, statement or promise not contained in the Agreement
shall be valid or binding on the parties.  No change or modification of this
Agreement shall be valid or binding on the parties unless such change or
modification is in writing and is signed by the parties. Employee’s or the
Company’s waiver of any breach of a provision of this Agreement shall not waive
any subsequent breach by the other party. If a court of competent jurisdiction
holds that any provision or sub-part thereof contained in this Agreement is
invalid, illegal or unenforceable, that invalidity, illegality or
unenforceability shall not affect any other provision in this Agreement.

--------------------------------------------------------------------------------

This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and his separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to him, liability
which the Company denies.
 
This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law (with the sole exception of its conflicts of laws provisions)
and the applicable provisions of federal law, including but not limited to ADEA.
 
The severance benefits afforded under this Agreement are in lieu of any other
compensation or benefits, excluding accrued but unused vacation/paid time off
(PTO) and vested retirement benetits, to which Employee otherwise might be
entitled, and payment of the severance benefits is conditioned upon Employee’s
compliance with the terms of this Agreement.


8.            SECTION 409A OF THE INTERNAL REVENUE CODE.
 
A.            Parties’ Intent. The parties intend that the provisions of this
Agreement comply with the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and other interpretive authority thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed and administered in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
 
B.            Separate Payments.  Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A to
the extent such treatment is consistent with Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.


EMPLOYEE REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS
ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.


 
/s/ Timothy L. Krist
 
8/7/2013
 
Timothy L. Krist
 
Date
 
 
 
 
 
Charles & Colvard, Ltd.
 
 
 
 
 
 
 
 
By
: /s/ Randall N. McCullough
 
8/7/2013
 
Name:
Randall N. McCullough
 
Date
 
Title:
President & Chief Executive Officer
 
 

 
 

--------------------------------------------------------------------------------